In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to reinstate petitioners as full-time tenured teachers within the East Ramapo Central School District, petitioner Cohen appeals from so much of a judgment of the Supreme Court, Rockland County, dated June 22, 1978, as dismissed the proceeding as to her, upon the ground that it was time barred. Judgment affirmed insofar as appealed from, without costs or disbursements. We find no error in Special Term’s holding that this proceeding was not instituted in compliance with the provisions of CPLR 217. We note, however, that had we been able to reach the merits of the proceeding, the appellant would have been entitled to relief under this court’s decision in Matter of Schlosser v Board of Educ. (62 AD2d 207, affd 47 NY2d 811). Lazer, J. P., Margett, Martuscello and Mangano, JJ., concur.